— Judgment unanimously affirmed. Memorandum: Although defendant had the right to be present during the Sandoval hearing (see, People v Dokes, 79 NY2d 656), the record supports a finding that defendant knowingly, voluntarily, and intelligently waived his right to be present (see, People v Parker, 57 NY2d 136, 140; cf., People v Gaines, 144 AD2d 941). Defendant has failed to preserve for our review his contention that comments made by the prosecutor during summation deprived him of a fair trial (see, CPL 470.05 [2]), and we decline to reach that issue in the interest of justice (see, People v Demott, 178 AD2d 935, lv denied 79 NY2d 946). In any event, the comments represented a fair response to the summation of defense counsel (see, People v Price, 144 AD2d 1013, lv denied 73 NY2d 895). (Appeal from Judgment of Erie County Court, D’Amico, J. — Grand Larceny, 4th Degree.) Present — Boomer, J. P., Green, Balio, Fallon and Davis, JJ.